314 A.2d 919 (1974)
The LABORERS' INTERNATIONAL UNION OF NORTH AMERICA, LOCAL 1029, Plaintiff Below, Appellant,
v.
The STATE of Delaware, acting through the Department of Health and Social Services and its Director of Labor Relations, Charles A. Butler, and through the Personnel Commission and its Director, Robert Y. Lathrop, Defendants Below, Appellees.
Supreme Court of Delaware.
January 18, 1974.
Harold Schmittinger, of Schmittinger & Rodriguez, Dover, for plaintiff below, appellant.
Richard S. Gebelein, Deputy Atty. Gen., Wilmington, for defendants below, appellees.
Before HERRMANN, C. J., and CAREY and DUFFY, JJ.
PER CURIAM:
In this labor dispute case, the Chancery Court granted summary judgment in favor of the defendants, State of Delaware and the State Personnel Commission. See 310 A.2d 664. The plaintiff, The Laborers' International Union of North America, Local 1029, appeals.
After careful consideration of the appellant's contentions, we conclude that the Chancery Court was correct. We agree with its conclusions and the reasons therefor set forth in the Opinion below.
Affirmed.